                 Case 20-10611-BLS              Doc 107        Filed 09/21/21        Page 1 of 9



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

----------------------------------------------------------------- x
In re:                                                            : Chapter 15
                                                                  :
SPECTRA PREMIUM INDUSTRIES INC., et al.,1                         : Case No. 20-10611 (BLS)
                                                                  : (Jointly Administered)
                 Debtors in a Foreign Proceeding.                 :
----------------------------------------------------------------- x Hearing Date: October 12, 2021 at
                                                                    10:00 a.m.
                                                                    Objection Deadline: October 5,
                                                                    2021 at 4:00 p.m.

    MOTION OF THE FOREIGN REPRESENTATIVE TO FILE UNDER SEAL THE
                    ASSET PURCHASE AGREEMENT

         Ernst & Young Inc., in its capacity as the court-appointed monitor and duly authorized

foreign representative (in such capacity, the “Foreign Representative”), as defined by section

101(24) of title 11 of the United States Code (the “Bankruptcy Code”), of Spectra Premium

Industries Inc. (“Spectra”), Spectra Premium Holdings (USA) Corp. (“Spectra Holdings US”),

Spectra Premium (USA) Corp. (“Spectra US”), and Spectra Premium Properties (USA) Corp.

(“Spectra Properties US,” and, together with Spectra Holdings US and Spectra US, the “US

Subsidiaries,” and collectively with Spectra, the “Debtors”), in insolvency proceedings

commenced under the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36, as

amended (the “CCAA”) pending before the Superior Court, sitting in the Commercial Division

for the district of Montréal (the “Canadian Court”), File No. 500-11-058116-209 (the “Canadian

Proceedings”), through its United States counsel, Landis Rath & Cobb LLP and Norton Rose

Fulbright US LLP, respectfully submits this motion to file under seal (the “Motion”) the Asset



1
         The Debtors in these Chapter 15 cases, along with the last four digits of each Debtor’s federal identification
number, are: Spectra Premium Industries Inc. (4016); Spectra Premium Holdings (USA) Corp. (7133); Spectra
Premium (USA) Corp. (9447); and Spectra Premium Properties (USA) Corp. (7618). The registered office of
Spectra Premium Industries Inc., the Debtors’ ultimate corporate parent company, is located at 1 Place Ville Marie
in Montréal, Québec, Canada, H3B 4M4, Suite 4000. The Debtors are collectively managed from the Spectra
Group’s corporate headquarters in Boucherville, Québec, Canada.


{1280.001-W0065919.2}
                 Case 20-10611-BLS          Doc 107      Filed 09/21/21       Page 2 of 9



Purchase Agreement that is appended to the Foreign Representative’s Motion for an Order (I)

Enforcing (A) Canadian Court Order Approving Sale of Debtors’ Assets and (B) Canadian

Court Order Approving Assumption and Assignment of Certain Contracts to Purchaser, (II)

Approving Sale of Debtors’ Assets, Including Assumption and Assignment of Certain Contracts

to Purchase, and (III) Granting Related Relief [D.I. 104] (the “Sale Motion”).2 In support of the

Motion, the Foreign Representative respectfully represents as follows:

                                   JURISDICTION AND VENUE

         1.       The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated February 29, 2012.

         2.       This is a core proceeding pursuant to 28 U.S.C. § 157(b). Pursuant to Rule 9013-

1(f) of the Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy

Court for the District of Delaware (the “Local Rules”), the Foreign Representative consents to

the entry of a final order by the Court in connection with this Motion to the extent it is later

determined that the Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution.

         3.       Venue is proper before the Court pursuant to 28 U.S.C. § 1410.

         4.       The statutory predicates for the relief sought herein are section 107(b) of title 11

of the United States Code, 11 U.S.C. § 101, et seq. (as amended or modified, the “Bankruptcy

Code”), Rule 9018 of the Federal Rules of Bankruptcy Procedures (the “Bankruptcy Rules”), and

Local Rule 9018-1.




2
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Sale
Motion.


{1280.001-W0065919.2}                                2
                 Case 20-10611-BLS            Doc 107       Filed 09/21/21        Page 3 of 9



                                              BACKGROUND

                  A.      General

         5.       On March 9, 2020, the Debtors and certain of their affiliates (the “Spectra

Group”) commenced insolvency proceedings in the Canadian Court under the CCAA. On March

10, 2020, the Canadian Court entered an initial order (the “Initial Order”) that, among other

things, (a) appointed the Foreign Representative as Monitor of the Spectra Group and authorized

it to commence these Chapter 15 Cases; (b) stayed the commencement or continuation of

proceedings against the Debtors and their assets; and (c) authorized the Debtors to carry out

certain restructuring activities.

         6.       On March 11, 2020, the Foreign Representative filed with this Court the

Petitioner’s Verified Petition Under Chapter 15 for Recognition of the Canadian Proceedings

and Request for Related Relief [Docket No. 5] (the “Verified Petition”)3 seeking, among other

things, recognition of the Canadian Proceedings for each of the Debtors as foreign main

proceedings or, in the alternative, foreign nonmain proceedings under chapter 15 of the

Bankruptcy Code. On March 24, 2020, the Canadian Court entered that certain amended and

restated initial order (as amended, the “First Amended Initial Order”) that, among other things,

continued the relief granted to the Debtors and the Foreign Representative through the Initial

Order.

         7.        On May 29, 2020, this Court entered the Final Order Granting Recognition of

Foreign Main Proceedings and Certain Related Relief [Docket No. 80] (the “Recognition

Order”) through which the Court recognized the Canadian Proceedings as foreign main

proceedings and further enforced the First Amended Initial Order, as such order may be amended


3
          A detailed description of the Debtors, including their business operations, their corporate and capital
structure, and the events leading to the commencement of the Canadian Proceedings and the Chapter 15 Cases, is set
forth in greater detail in the Verified Petition and incorporated by reference herein.


{1280.001-W0065919.2}                                   3
                 Case 20-10611-BLS       Doc 107      Filed 09/21/21    Page 4 of 9



from time to time, on a final basis, giving it full force and effect within the United States,

including, without limitation, the stay of proceedings set forth therein. See Recognition Order at

¶¶ 6 (“The Initial Order is hereby enforced on a final basis and given full force and effect in the

United States, including, without limitation, the stay of proceedings to the extent set forth in the

Initial Order”) and 10 (“Subject to sections 1520 and 1521 of the Bankruptcy Code, the Canadian

Proceedings, and the Initial Order, and the transactions consummated or to be consummated

thereunder, shall be granted comity and given full force and effect in the United States to the

same extent as in Canada, and each is binding on all creditors of the Debtors and any of their

successors and assigns”).

                  B.     Canadian Sale Process and Sale Motion

         8.       Following entry of the Recognition Order, the Debtors and the Foreign

Representative explored various restructuring options that would permit the Debtors to emerge

from the Canadian Proceedings as a going-concern enterprise. See Declaration of Éric St-

Amour, dated September 21, 2021 (the “St-Amour Declaration”) at ¶ 5. On June 18, 2021, the

Debtors received a bid by Turnspire that contemplated the acquisition of substantially all of the

Debtors’ assets on a going-concern basis. Id. The bid submitted by Turnspire was the only bid

received by the Debtors. Id at ¶8. An LOI memorializing Turnspire’s offer was signed on June

30, 2021. Id.

         9.       Thereafter, the Debtors, with input from the Secured Lenders (defined below) and

the Foreign Representative, negotiated the terms and conditions of an asset purchase agreement

with Turnspire. See St-Amour Declaration at ¶ 10. In early September, the parties completed

negotiations for a sale transaction that includes substantially all of the Debtors’ assets, including




{1280.001-W0065919.2}                             4
                 Case 20-10611-BLS              Doc 107        Filed 09/21/21         Page 5 of 9



the Debtors’ assets located in the United States (the “Sale”).4 Id. The terms of the proposed Sale

are memorialized in an Asset Purchase Agreement entered into on September 17, 2021 by the

Debtors and the Purchaser (the “Asset Purchase Agreement”). Id.

         10.      In order to implement the proposed Sale under the Asset Purchase Agreement, on

September 20, 2021, the Debtors filed with the Canadian Court an application seeking (i) an

order approving the Asset Purchase Agreement and the Debtors’ entry into the sale transaction

contemplated thereunder, and (ii) an order approving the Debtors’ assumption and assignment of

certain contracts (the “Assigned Agreements”) to the Purchaser as part of the sale transaction

(the “Canadian Sale Application”).

         11.      In the Canadian Proceedings, the Asset Purchase Agreement has been filed under

seal with the Canadian Court and is not made available for public viewing. See Declaration of

Éric St-Amour in Support of Foreign Representative’s Motion for an Order (I) Enforcing (A)

Canadian Court Order Approving Sale of Debtors’ Assets and (B) Canadian Court Order

Approving Assumption and Assignment of Certain Contracts to Purchaser, (II) Approving Sale

of Debtors’ Assets, Including Assumption and Assignment of Certain Contracts to Purchase, and

(III) Granting Related Relief, ¶ 22. This is common practice in sale transactions occurring

during Canadian insolvency proceedings.                  Id.   This process, which is different than how

bankruptcy asset sales are implemented in the U.S., is intended to maximize the sale price as of

the date on which the bids must be submitted, as well as to maximize the sale price from

subsequent bidders in the event that the current sale does not ultimately close. Id.
4
          Assets to be acquired as part of the Sale that are located in the United States are designated under the Asset
Purchase Agreement as “US Purchased Assets,” which is defined as “all of the interest of US Opco in the Accounts
Receivable, Inventory, the Assumed Contracts, the Fixed Assets, the Intellectual Property Rights, the leasehold
interest of US Opco in the Premises (other than the Premises included in the Excluded Assets), the Rights of Action,
the Equipment Leases, the Goodwill, the Records, the Tax Credits and Wage Subsidies, the Prepaid Insurance
Premiums and all other assets of US Opco which US Opco has agreed to sell and the US Purchaser has agreed to
purchase pursuant to this Agreement, and for greater certainty, excluding the Excluded Assets and the Canadian
Purchased Assets.” (all as such terms are defined in the Asset Purchase Agreement) See Asset Purchase Agreement
at § 1.1.


{1280.001-W0065919.2}                                      5
                 Case 20-10611-BLS         Doc 107     Filed 09/21/21     Page 6 of 9



         12.      Contemporaneously herewith, the Foreign Representative has filed the Sale

Motion. The Asset Purchase Agreement is attached as Exhibit B to the Sale Motion. Pursuant to

the Sale Motion, the Foreign Representative seeks recognition and enforcement of the Canadian

Orders, as well as approval of the proposed Sale, including the assumption and assignment of the

Assigned Agreements, pursuant to Sections 363, 365, 1520, 1521(a)(5) and 1521(a)(7) of the

Bankruptcy Code.

                                       RELIEF REQUESTED

         13.      The Foreign Representative seeks entry of an order, substantially in the form filed

with this Motion, authorizing the Foreign Representative to file the Asset Purchase Agreement

under seal. The Foreign Representative also seek an order directing that the Asset Purchase

Agreement not be made available to anyone except (a) the Court, (b) the Office of the United

State the Trustee; (c) the Secured Lenders, and (d) any creditor who executes a non-disclosure

agreement in a form satisfactory to the Foreign Representative.

                                 BASIS FOR RELIEF REQUESTED

         14.      A bankruptcy court may grant the relief requested herein pursuant to Bankruptcy

Code section 107(b) and Bankruptcy Rule 9018. Bankruptcy Code section 107(b) provides

bankruptcy courts with the power to issue orders that will protect entities from potential harm.

In relevant part, section 107(b) provides:

                  On request of a party in interest, the bankruptcy court shall, and on
                  the bankruptcy court’s own motion, the bankruptcy court may –

                        (1) protect an entity with respect to a trade secret or
                            confidential research, development, or commercial
                            information . . . .

         15.      Bankruptcy Rule 9018 defines the procedure by which a party may move for

relief under Bankruptcy Code section 107(b), and provides:



{1280.001-W0065919.2}                              6
                 Case 20-10611-BLS           Doc 107       Filed 09/21/21        Page 7 of 9



                  On motion or on its own initiative, with or without notice, the court
                  may make any order which justice requires (1) to protect the estate
                  or any entity in respect of a trade secret or other confidential
                  research, development, or commercial information, (2) to protect
                  any entity against scandalous or defamatory matter contained in
                  any paper filed in a case under the Code, or (3) to protect
                  governmental matters that are made confidential by statute or
                  regulation.

         16.      Unlike Rule 26(c) of the Federal Rules of Civil Procedure, Bankruptcy Code

section 107(b) does not require a demonstration of “good cause.” Rather, if material sought to be

protected falls within one of the enumerated categories, “the court is required to protect a

requesting interested party and has no discretion to deny the application.” Video Software

Dealers Ass’n v. Orion Pictures Corp. (In re Orion Pictures Corp.), 21 F.3d 24, 27 (2d Cir.

1994).

         17.      The Canadian Court and the Canadian Proceedings clearly treat the terms of the

Asset Purchase Agreement as confidential, as is common practice in Canadian insolvency

proceedings to preserve the integrity of sale processes, which are implemented differently than in

the United States.       This fact alone counsels that the Asset Purchase Agreement contains

confidential information as contemplated under section 107 of the Bankruptcy Court. Moreover,

the relief requested herein is predicated on the Canadian Court’s approval of the Canadian

Orders. The Canadian Court is expected to approve those orders but will only do so after

scrutinizing the Sale and finding that the Sale is fair, reasonable, and in the best interest of all

stakeholders.

         18.      Generally speaking, bankruptcy courts in the United States are guided by

principles of comity when deciding whether to enforce a foreign court order under section 1521

or section 15075 of the Bankruptcy Code. The U.S. Supreme Court has described comity as “the


5
    The relief requested may also be granted pursuant to Bankruptcy Code section 1507. Section 1507 authorizes
    this Court to “provide additional assistance to a foreign representative under [the Bankruptcy Code] or under

{1280.001-W0065919.2}                                  7
                 Case 20-10611-BLS            Doc 107        Filed 09/21/21        Page 8 of 9



recognition which one nation allows within its territory to the legislative, executive or judicial

acts of another nation, having due regard both to international duty and convenience, and to the

rights of its own citizens, or of other persons who are under the protection of its laws.” Hilton v.

Guyot, 159 U.S. 113, 164 (1895).

         19.      As a result, because the Canadian Court will treat the terms of the Asset Purchase

Agreement as confidential in connection with its evaluation of the Sale and Canadian Vesting

Order, this Court should likewise honor the process set forth by the Canadian Court and accept

the filing of the Asset Purchase Agreement under seal.

                                   CERTIFICATION OF COUNSEL

         20.      Pursuant to Local Rule 9018-1(d), undersigned counsel certifies that to the best of

its knowledge, information and belief, the Foreign Representative conferred with counsel to

Turnspire prior to filing this Motion. Undersigned counsel and counsel to Turnspire have agreed

that the relief sought herein is necessary and appropriate under the circumstances.

                                NOTICE AND NO PRIOR REQUEST

         21.      The Foreign Representative has provided notice of this Motion to the following

parties or their respective counsel: (a) the office of the US Trustee for the District of Delaware;

(b) Wells Fargo; (c) LBC; (d) EDC; (e) IQ; (f) each counterparty to an Assigned Agreement,

including, without limitation, those that are located in the United States; (g) VFI Corporate

Finance; (h) any parties in litigation against any of the Debtors that is pending in the United

States; (i) the Purchaser; and (j) any party that has requested notice pursuant to Bankruptcy Rule


    other laws of the United States.” 11 U.S.C. § 1507. In deciding whether to extend relief under section 1507,
    this Court must consider principles of comity and determine whether the requested relief would reasonably
    assure: (a) just treatment of the Debtors’ creditors and equity holders; (b) protection of the Debtors’ US
    creditors against prejudice and inconvenience in claim processing; (c) prevention of preferential or fraudulent
    dispositions of the Debtors’ property; and (d) distribution of the Debtors’ property substantially in accordance
    with the Bankruptcy Code’s priority scheme. See id. “These provisions embody the protections that were
    previously contained in section 304 of the Bankruptcy Code . . . .“ In re Rede Energia S.A., 515 B.R. 69, 95
    (Bankr. S.D.N.Y. 2014).


{1280.001-W0065919.2}                                   8
                 Case 20-10611-BLS       Doc 107      Filed 09/21/21       Page 9 of 9



2002. In light of the nature of the relief requested herein, the Foreign Representative submits

that no other or further notice of this Motion is necessary or required.

         22.      No previous request for the relief sought herein has been made by the YPF

Defendants to this or any other Court.

         WHEREFORE, the Foreign Representative respectfully requests that the Court enter an

order, substantially in the form attached hereto (i) authorizing the Foreign Representative to file

the Asset Purchase Agreement under seal; and (ii) granting such other and further relief as is just

and proper.

Dated: September 21, 2021                     LANDIS RATH & COBB LLP
       Wilmington, Delaware
                                              /s/ Matthew B. McGuire
                                              Matthew B. McGuire (No. 4366)
                                              919 Market Street, Suite 1800
                                              Wilmington, Delaware 19801
                                              Telephone: (302) 467-4400
                                              Facsimile: (302) 467-4450
                                              E-mail: mcguire@lrclaw.com

                                              -and-

                                              NORTON ROSE FULBRIGHT US LLP
                                              Andrew Rosenblatt (admitted pro hac vice)
                                              Francisco Vazquez (admitted pro hac vice)
                                              James A. Copeland (admitted pro hac vice)
                                              1301 Avenue of the Americas
                                              New York, New York 10019
                                              Telephone: (212) 408-5100
                                              Facsimile: (212) 541-5369
                                              Email: andrew.rosenblatt@nortonrosefulbright.com
                                                     francisco.vazquez@nortonrosefulbright.com
                                                     james.copeland@nortonrosefulbright.com

                                              Counsel to the Foreign Representative




{1280.001-W0065919.2}                            9
